Ntourmas v Ntourmas (2015 NY Slip Op 02462)





Ntourmas v Ntourmas


2015 NY Slip Op 02462


Decided on March 25, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 25, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
LEONARD B. AUSTIN
JEFFREY A. COHEN
BETSY BARROS, JJ.


2013-06359
 (Index No. 20542/12)

[*1]George Ntourmas, respondent, 
vErene Ntourmas, appellant.


John Braslow, North Babylon, N.Y. (Robert R. Meguin of counsel), for appellant.

DECISION & ORDER
In an action, inter alia, to vacate the child support provisions set forth in a stipulation of settlement and judgment of divorce, the defendant appeals, as limited by her brief, from so much of an order of the Supreme Court, Suffolk County (Jones, Jr., J.), entered May 1, 2013, as granted those branches of the plaintiff's motion which were to vacate the provisions in the stipulation of settlement and judgment of divorce relating to child support and child support "add-ons," and to vacate any orders or money judgments enforcing those provisions, and denied that branch of her motion which was pursuant to CPLR 3211(a) to dismiss the complaint.
ORDERED that the order is affirmed insofar as appealed from, without costs or disbursements.
The plaintiff commenced this action to vacate the parties' stipulation of settlement and judgment of divorce which set forth, inter alia, the plaintiff's child support obligations. The plaintiff moved, inter alia, to vacate the child support and child support "add-on" provisions of the stipulation and judgment of divorce, and to vacate any orders or money judgments enforcing those provisions. The Supreme Court granted those branches of the motion, and referred the matter for a determination of the child support and child support add-on obligations. The court also denied that branch of the defendant's motion which was pursuant to CPLR 3211(a) to dismiss the complaint.
The Supreme Court properly determined that the stipulation of settlement failed to comply with Domestic Relations Law § 240(1-b)(h), and that the provisions of the stipulation relating to child support and child support add-ons were invalid (see Cimons v Cimons, 53 AD3d 125; Arato v Arato, 15 AD3d 511; Backhaus v Backhaus, 288 AD2d 411; Tolchin v Freeman, 275 AD2d 452). Accordingly, the court properly granted those branches of the plaintiff's motion which were to vacate those provisions as well as any orders or money judgments enforcing those provisions.
The defendant's remaining contentions are without merit.
MASTRO, J.P., AUSTIN, COHEN and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court